SULLIVAN, J.
We think this contention fails, first, because from an interpretation of the *360clause it appears that the lessee could sell the business or move out. The obvious import of that language is that he could do either or both and thus it is not alternative in its nature. However, the fact appears in the record that he did both, to-wit, sold the lease and the business, and moved out, upon the occupancy of the premises by John and Jennie Pate, and therefore it is conclusively settled that there was an abandonment on the part of the original léssee of the lease under the clause in question.
A legal situation arises which corroborates this view, and it is based upon the record and that is that the assignee under the law succeeded to the rights under the lease held by the assignor, and the privilege of selling the business or moving out succeeded to the assignee and when he moved out it was the same exactly as if the- assignor taking advantage of his privilege under the clause in question had moved out, whether he sold the lease and business or otherwise.
Holding these views the judgment of the Municipal Court is hereby affirmed.
Vickery, PJ and Levine, J, concur.